DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figures supplied use a different labeling system then that laid out in the specification, the days being denoted by d_ should either be addressed in the specification or amended to read day_ in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  there appears to be a typographical error in line 4.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Arkansas should be capitalized in line 2 of the claim.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Arkansas should be capitalized in line 3 of the claim.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Arkansas should be capitalized in lines 12 & 14 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1; In line 8, the step of calculating the Arkansas net energy is done by “adding net energy gain to net energy maintenance” however, it is unclear if those net energy values are the same as those referenced in lines 6 & 7 of the claim thus rendering the claim indefinite. The examiner will interpret the limitation as the net energy components being the same as those generated in the process of the claim, the examiner recommends inserting the before the net energy components recited if this is what was intended.
For claim 1; The claim recites the limitation "the feed energy requirements for the livestock" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. 
For claim 6; It is unclear if the net energy recited is the same as the one recited in claim 1, this rendering the claim indefinite. The examiner will interpret the limitation as the net energy gain being the same as that generated in the process of claim 1, the examiner recommends inserting the or said before the recitation of net energy gain recited if this is what was intended.
For claim 13; In line 12, the step of calculating the Arkansas net energy is done by “adding net energy gain to net energy maintenance” however, it is unclear if those net energy values are the same as those referenced in lines 7 & 10 of the claim thus rendering the claim indefinite. The examiner will interpret the limitation as the net energy components being the same as those generated in the process of the claim, the examiner recommends inserting the before the net energy components recited if this is what was intended.
Claims 2-5, 7-12, & 14-16 are rejected due to their dependencies. 
Allowable Subject Matter
Claims 1 & 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious a process of using Arkansas net energy formulations of feed ingredients for livestock production as claimed in detail, especially the steps of calculating Arkansas net energy by adding the net energy gain to the net energy maintenance; using the calculated Arkansas net energy to determine the feed energy requirements for the livestock; using the feed energy requirements to determine an amount of the one or more livestock feeds to give to the livestock; and, feeding the determined amount of the one or more livestock feeds to the livestock.
The Net Energy Values of Corn, Dried Distillers Grains with Solubles and Wheat Bran for Laying Hens Using Indirect Calorimetry Method from Ning et al. discloses a similar base method as the claimed invention. However, Ning et al. lacks the above steps. Thus, the prior art does not fairly teach these steps as specifically required by the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prediction of Net Energy Value of Feeds for Growing Pigs from Noblet et al. which utilizes indirect calorimetry and discusses estimating net energy values. The Net Energy Values of Corn, Dried Distillers Grains with Solubles and Wheat Bran for Laying Hens Using Indirect Calorimetry Method from Ning et al. which compares NE maintenance values of various feeds. Methodologies on estimating the energy requirements for maintenance and determining the net energy contents of feed ingredients in swine: a review of recent work from Li et al. comparing research done on the net energy components of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643